MEMORANDUM **
Chalena Mendoza appeals from the 21-month sentence imposed following her guilty-plea conviction for transportation of illegal aliens, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii), (a)(l)(B)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mendoza contends that the district court erred by enhancing her sentence pursuant to U.S.S.G. § 2Ll.l(b)(6) because the facts did not support the enhancement. Mendoza also contends that the district court applied the wrong legal standard. These contentions lack merit. See U.S.S.G. § 2Ll.l(b)(6), cmt. n. 5; see also United States v. Miguel, 368 F.3d 1150, 1155-56 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.